Exhibit 10.11

FORESTAR GROUP INC.

RESTRICTED STOCK UNITS AGREEMENT

This Agreement is entered into between FORESTAR GROUP INC., a Delaware
corporation (“Forestar”), and Participant, and is an integral and inseparable
term of Participant’s service as an employee, non-employee director, or other
service provider of Forestar or an Affiliate. In consideration of the mutual
covenants hereinafter set forth and for other good and valuable consideration,
Forestar and the Participant hereby agree as follows:

 

1. Grant of Restricted Stock Units. Subject to the restrictions, terms and
conditions of this Agreement (the “RSU Agreement”), the Forestar Group Inc. 2007
Stock Incentive Plan (as amended, the “Plan”) and the Forestar Standard Terms
and Conditions for Restricted Stock Units (the “Standard Terms and Conditions” ;
together with the Plan and the RSU Agreement, the “Plan Documents”), Forestar
hereby awards to the Participant the number of restricted stock units stated
above (the “Restricted Stock Units”).

 

2.

Grant of DERs. Subject to the terms and conditions of the Plan Documents, the
Participant is hereby granted a Dividend Equivalency Right (“DER”) to accompany
each Restricted Stock Unit. Upon payment of a dividend to a holder of Common
Stock, Participant will be entitled to payment of an amount equal to the amount
of such per Share dividend payment, multiplied by the number of RSUs granted
pursuant to this RSU Agreement, provided that the Participant has not
experienced a Separation From Service with Forestar and its Affiliates through
the date that such dividend payment was made (the “Dividend Payment Date”).
Payment under each DER shall be made by the later of December 31st of the year
in which the Dividend Payment Date occurred or 2  1/2 months after such Dividend
Payment Date. The form of payment under a DER will be made (at sole discretion
of the Committee) in cash or in a number of shares equal to amount of such
payment, divided by the Fair Market Value of a Share on the Dividend Payment
Date, rounded to the nearest Share.

 

3. Governing Documents. The Restricted Stock Units and DERs awarded hereby are
subject to all the restrictions, terms and provisions of the Plan Documents,
which are herein incorporated by reference, and to the terms of which the
Participant hereby agrees. Capitalized terms used in this RSU Agreement that are
not defined herein shall have the meaning set forth in the Plan Documents.

 

4. No Stockholder Rights. The Restricted Stock Units will be represented by a
book entry credited in the name of the Participant and are not actual shares of
Common Stock. The Participant will not have the right to vote the Restricted
Stock Units or any other rights of a holder of Common Stock as a result of this
grant of Restricted Stock Units. The Participant acknowledges and agrees that
(a) the Participant’s sole rights with respect to dividend payments are with
respect to the payments that arise from the DERs and, (b) the Participant has no
rights under this RSU Agreement or the Plan Documents with respect to the
payment of dividend payments or the adjustment of the Restricted Stock Units to
reflect the payment of cash dividends.

 

5. General Vesting Requirements. Except as otherwise provided in the Plan and
subject to the conditions of Paragraph 6 hereof, Restricted Stock Units shall
vest in accordance with the Vesting Schedule above as of the occurrence of a
Vesting Date (including the Scheduled Vesting Date as set forth above), provided
that the Participant has not experienced a Separation From Service with Forestar
and its Affiliates through such Vesting Date. Notwithstanding the Vesting
Schedule provided above, upon a Change in Control, all unvested Restricted Stock
Units shall immediately vest. Except as provided in Paragraph 6, upon a
Participant’s Separation From Service for any reason prior to a Vesting Date,
all Restricted Stock Units that are not vested and payable under Paragraph 7,
and all accompanying DERs, shall be forfeited, and the Participant shall not
thereafter have any rights with respect to the Restricted Stock Units and DERs
so forfeited.

 

6. Retirement. Upon the Participant’s Retirement, the Restricted Stock Units
shall vest in full in accordance with this Paragraph 6. If the Participant
becomes eligible for Retirement prior to the Scheduled Vesting Date but does not
have a Separation From Service until a later date, then from the date the
Participant became eligible for Retirement, the payment of Restricted Stock
Units shall be automatically deferred until the earlier of the following dates:
(i) the Participant’s Retirement or (ii) the Scheduled Vesting Date.

 

Restricted Stock Units Agreement    



--------------------------------------------------------------------------------

7. Payment of Restricted Stock Units. Subject to the terms and conditions of the
Plan Documents, Forestar will pay to the Participant an amount equal to the Fair
Market Value per Share of Common Stock on the Vesting Date, multiplied by the
number of RSUs that vest on such Vesting Date (the “Payment”). The Payment will
be made as soon as practicable after the Vesting Date, but not later than ninety
days after the Vesting Date (or, if earlier, March 15 of the calendar year
following the year in which the Vesting Date occurs), provided that if the
Vesting Date occurs upon or after a Change in Control, the Payment shall be made
not later than the fifth business day after the Vesting Date. The form of the
Payment will be made (at sole discretion of the Committee) in cash or in a
number of shares equal to amount of the Payment, divided by the Fair Market
Value of a Share on the Vesting Date, rounded to the nearest Share.

 

8. Arbitration. The Participant and Forestar agree that this RSU Agreement
arises out of, and is inseparable from, the Participant’s employment or other
service with Forestar or any of its Affiliates. The Participant and Forestar
further agree to final and binding arbitration as the exclusive forum for
resolution of any dispute of any nature whatsoever, whether initiated by the
Participant or Forestar, arising out of, related to, or connected with
Participant’s employment or other service with, or termination by, Forestar or
any of its Affiliates. This includes, without limitation, any dispute arising
out of the application, interpretation, enforcement, or claimed breach of this
RSU Agreement. The only exceptions to the scope of this arbitration provision
are claims arising under any written agreement between the Participant and
Forestar or its Affiliate that expressly provides that such claims are not
subject to binding arbitration. Arbitration under this provision shall be
conducted under the employment dispute rules and procedures of either the
American Arbitration Association or of JAMS/Endispute, according to the
preference of the party initiating such arbitration. Appeal from, or
confirmation of, any arbitration award under this paragraph may be made to any
court of competent jurisdiction under standards applicable to appeal or
confirmation of arbitration awards under the Federal Arbitration Act. This
arbitration provision and related proceedings shall be subject to and governed
by the Federal Arbitration Act.

 

9. Section 409A Acknowledgement and Release. Participant understands that
payments under the Plan and this RSU Agreement are potentially subject to
Section 409A of the Code (“409A”) and that if the Plan and this RSU Agreement do
not satisfy an exception to 409A or do not comply with the requirements of 409A
and the applicable guidance thereunder, then Participant may incur adverse tax
consequences under 409A. Participant acknowledges and agrees that
(a) Participant is solely responsible for all obligations arising as a result of
the tax consequences associated with payments under this RSU Agreement
including, without limitation, any taxes, interest or penalties associated with
409A, (b) Participant is not relying upon any written or oral statement or
representation by Forestar or any Affiliate thereof, or any of their respective
employees, directors, officers, attorneys or agents (collectively, the “Company
Parties”) regarding the tax effects associated with the execution of this RSU
Agreement and the payment under this RSU Agreement and the Plan, and (c) in
deciding to enter into this RSU Agreement, Participant is relying on his or her
own judgment and the judgment of the professionals of his or her choice with
whom Participant has consulted. Participant hereby releases, acquits and forever
discharges the Company Parties from all actions, causes of actions, suits,
debts, obligations, liabilities, claims, damages, losses, costs and expenses of
any nature whatsoever, known or unknown, on account of, arising out of, or in
any way related to the tax effects associated with the execution of this RSU
Agreement and any payment under the Plan and this RSU Agreement.

 

10. Miscellaneous. The Committee may from time to time modify or amend this RSU
Agreement in accordance with the provisions of the Plan. This RSU Agreement
shall be binding upon and inure to the benefit of Forestar and its successors
and assigns and shall be binding upon and inure to the benefit of the
Participant and his or her legatees, distributees and personal representatives.
This RSU Agreement may be executed by Forestar and the Participant by means of
electronic or digital signatures, which shall have the same force and effect as
manual signatures. Participant agrees that clicking “I Accept” in connection
with or response to any electronic communication or other medium has the effect
of affixing the Participant’s electronic signature to this RSU Agreement.
Participant acknowledges and expressly agrees that the Participant has read the
RSU Agreement and the Plan Documents and agrees to their terms. This RSU
Agreement shall be governed by and construed in accord with federal law, where
applicable, and otherwise with the laws of the State of Texas.

 

Restricted Stock Units Agreement   -2-  



--------------------------------------------------------------------------------

LOGO [g446574g37y57.jpg]

FORESTAR GROUP INC.

STANDARD TERMS AND CONDITIONS

FOR RESTRICTED STOCK UNITS

 

1. Certain Definitions: For purposes of this Forestar Group Inc. Terms and
Conditions for Restricted Stock Units (the “Standard Terms and Conditions”), the
Forestar Group Inc. 2007 Stock Incentive Plan (as amended, the “Plan”), and the
Agreement that evidences the grant of Restricted Stock Units under the Plan (the
“RSU Agreement”) to which this Standard Terms and Conditions applies, the
following terms shall have the meanings set forth below:

 

  a. Change in Control:

 

  i. A change in control shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

 

  (1) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Forestar (not including in the securities beneficially owned by
such Person any securities acquired directly from Forestar or its Affiliates)
representing 20% or more of the combined voting power of Forestar’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clauses (a), (b) or (c) of
paragraph (3) below;

 

  (2) within any twenty-four (24) month period, the following individuals cease
for any reason to constitute a majority of the number of directors then serving
on the Board: individuals who, on the Effective Date, constitute the Board and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
Forestar) whose appointment or election by the Board or nomination for election
by Forestar’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;

 

  (3) there is consummated a merger, consolidation of Forestar or any direct or
indirect subsidiary of Forestar with any other corporation or any
recapitalization of Forestar (for purposes of this paragraph (III), a “Business
Event”) unless, immediately following such Business Event (a) the directors of
Forestar immediately prior to such Business Event continue to constitute at
least a majority of the board of directors of Forestar, the surviving entity or
any parent thereof, (b) the voting securities of Forestar outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Forestar or any subsidiary of Forestar, at least 60% of the combined voting
power of the securities of Forestar or such surviving entity or any parent
thereof outstanding immediately after such Business Event, and (c) in the event
of a recapitalization, no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Forestar or such surviving entity or any parent
thereof (not including in the securities Beneficially Owned by such Person any
securities acquired directly from Forestar or its Affiliates) representing 20%
or more of the combined voting power of the then outstanding securities of
Forestar or such surviving entity or any parent thereof (except to the extent
such ownership existed prior to the Business Event);

 

  (4) the shareholders of Forestar approve a plan of complete liquidation or
dissolution of Forestar;

 

  (5) there is consummated an agreement for the sale, disposition or long-term
lease by Forestar of substantially all of Forestar’s assets, other than (a) such
a sale, disposition or lease to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of Forestar in
substantially the same proportions as their ownership of Forestar immediately
prior to such sale or disposition or (b) the distribution directly to Forestar’s
shareholders (in one distribution or a series of related distributions) of all
of the stock of one or more subsidiaries of Forestar that represent
substantially all of Forestar’s assets; or

 

Restricted Stock Units Agreement   -3-  



--------------------------------------------------------------------------------

  (6) any other event that the Board, in its sole discretion, determines to be a
Change in Control for purposes of this Agreement.

Notwithstanding the foregoing, a “Change in Control” under clauses (1) through
(5) above shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the common stock of Forestar immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in one or more entities which, singly or together,
immediately following such transaction or series of transactions, own all or
substantially all of the assets of Forestar as constituted immediately prior to
such transaction or series of transactions.

 

  ii. For purposes of this definition of “Change in Control”:

 

  (1) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.

 

  (2) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.

 

  (3) “Effective Date” means, the Date of Grant of the applicable Restricted
Stock Units.

 

  (4) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

  (5) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) Forestar or any of its subsidiaries, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of Forestar
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of Forestar in substantially the
same proportions as their ownership of stock of Forestar.

 

  b. Dividend Equivalency Rights or DERs: means a right granted in connection
with a Restricted Stock Unit to receive payment on the terms and conditions set
forth in the Plan Documents of an amount equivalent to any dividend paid to a
holder of Common Stock.

 

  c. Forestar: means Forestar Group Inc. and any successor thereto.

 

  d. Plan Documents: means the Plan, the RSU Agreement and the Standard Terms
and Conditions.

 

  e. Retirement: means a Participant’s voluntary Separation From Service after
either (i) attaining age 65 or (ii) attaining age 55 and completing at least
five years of service with Forestar or any of its Affiliates. An RSU Agreement
may modify or otherwise provide circumstances in which a Separation From Service
constitutes a Retirement.

 

  f. RSU Agreement: means the written Agreement executed by Forestar and a
Participant evidencing a grant of Restricted Stock Units under the Plan.

 

  g. Separation From Service: means a Participant’s separation from service
(within the meaning of Treasury Regs. § 1.409A-1(h)) with Forestar and its
Affiliates after the Date of Grant of the relevant Restricted Stock Units, or,
in the case of a non-employee director, the director’s termination of service
with the Board.

 

  h. Vesting Date: means, with respect to any award of Restricted Stock Units
hereunder, the earliest of (a) such date or dates as the Committee shall specify
in the Restricted Stock Units Agreement evidencing such award of Restricted
Stock Units as the Scheduled Vesting Date(s), (b) the occurrence of a Change in
Control, (c) the Participant’s death, or (d) the Participant’s becoming disabled
(within the meaning of Section 409A of the Code).

Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Plan.

 

Restricted Stock Units Agreement   -4-  



--------------------------------------------------------------------------------

2. Restricted Stock Unit Agreement; Acceptance and Execution: The grant of
Restricted Stock Units shall be evidenced by, and subject to the terms and
conditions of, an RSU Agreement. The RSU Agreement shall identify the
Participant who has been granted the RSUs, the Date of Grant, the number of
Restricted Stock Units and accompanying DERs (if any) granted pursuant to an
Award, the dates upon which Restricted Stock Units and accompanying DERs (if
any) become vested an are payable. Restricted Stock Units shall be immediately
cancelled and expire if the applicable RSU Agreement is not executed (in such
manner as may be specified by Forestar) by such Participant (or his or her agent
or attorney) and delivered to Forestar (in such manner as may be specified by
Forestar) within 60 days after the Date of Grant of the Restricted Stock Units
(unless an extension of such deadline for extenuating circumstances is approved
by a Vice President of Forestar).

 

3. Form of Awards: Restricted Stock Units and accompanying DERs, when issued,
will be represented by a book entry in the name of the Participant. Unless and
until a certificate or certificates representing Shares will have been issued by
Forestar to Participant for payment under an Restricted Stock Unit, Participant
will not be or have any of the rights or privileges of a shareholder of Forestar
with respect to Shares issuable upon vesting of this RSU.

 

4.

Vesting and Time of Payment: Provided that a Participant has not experienced a
Separation From Service with Forestar or an Affiliate through the Vesting Date,
the Participant shall vest and be entitled to payment under a Restricted Stock
Unit on the Vesting Date for such Restricted Stock Unit. The payment under a
Restricted Stock Unit shall be made no later than March 15th of the year
following the year in which the Vesting Date occurs. Notwithstanding the above,
payment under a Restricted Stock Unit shall be subject to paragraph 9 herein.

 

5. Payment Amount: Payment under an RSU may be made in cash or in shares, or
both, at the discretion of the Committee or as otherwise set forth in the
Agreement. If payment is made in Shares, a Participant shall be entitled to a
share for each RSU that vests on a given Vesting Date. If payment in made in
cash, the amount of payment under each Restricted Stock Unit shall be equal to
the Fair Market Value per Share of Common Stock on the Vesting Date of each such
Restricted Stock Unit.

 

6. Dividend Equivalency Rights: Upon the payment of a dividend to a holder of
Common Stock, the holder of a DER will either be paid an amount equal to such
dividend or be credited such amount to a bookkeeping account, with such the
amount reflected in such account to be paid upon the vesting and payment of the
underlying DER, provided a Participant has not experienced a Separation From
Service with Forestar or an Affiliate through the date such dividend payment is
made to a holder of Common Stock. Upon the Participant’s Separation From Service
with Forestar and its Affiliates or the vesting and payment of the accompanying
RSU, the DER will expire, and Participant shall not longer be entitled to
payment under such DER.

 

7. Nonalienation of Benefits: Except as required by applicable law, no right or
benefit under the Plan or any Restricted Stock Units Agreement shall be subject
to anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, transfer, pledge, exchange, transfer, encumber or charge
the same shall be void. No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
person entitled to such benefit. If any Participant shall become bankrupt or
attempt to anticipate, alienate, sell, assign, hypothecate, pledge, exchange,
transfer, encumber or charge any right or benefit under the Plan or any
Restricted Stock Units Agreement, then such right or benefit shall, in the
discretion of the Committee, cease and terminate, and in such event, the
Committee in its discretion may hold or apply the same or any part thereof for
the benefit of the Participant or his beneficiary, spouse, children or other
dependents, or any of them, in such manner and in such proportion as the
Committee may deem proper.

 

8. Withholding: Forestar’s obligation to pay Restricted Stock Units in
accordance with, and subject to the terms of, the applicable Restricted Stock
Units Agreement, shall be subject to the satisfaction of applicable federal,
state and local tax withholding requirements (if any). Restricted Stock Unit
payments that are withheld to satisfy applicable withholding taxes shall be
determined based on the Fair Market Value of the Common Stock on the date the
withholding tax obligation arises. Only the required statutory minimum tax may
be withheld; excess tax withholding is not allowed.

 

9. Section 409A:

 

  a. Notwithstanding any provision to the contrary in an RSU Agreement or the
Plan, if a Participant is a “specified employee” (within the meaning of
Section 409A(a)(2)(B) of the Code) and the payment under this RSU otherwise
constitutes a deferral of compensation (within the meaning of Treas. Reg.
§ 1.409A-1(b)), then to the extent required by Section 409A(a)(2)(B) of the
Code, no payment of Restricted Stock Units shall be made to the Participant
prior to the earlier of (a) the expiration of the six month period measured from
the date of the Participant’s Separation From Service, and (b) the date of the
Participant’s death.

 

Restricted Stock Units Agreement   -5-  



--------------------------------------------------------------------------------

  b. The Plan and the RSU Agreement is intended to satisfy the requirements of
Section 409A of the Code and shall be interpreted and construed consistent with
such intent.

 

10. No Right to Continued Employment; No Additional Rights: Nothing contained in
the Plan or in any Restricted Stock Units Agreement shall confer on any
Participant any right to continue in the employ or service of Forestar or any of
its Affiliates or interfere in any way with the right of Forestar or an
Affiliate to terminate the employment or service of a Participant at any time,
with or without cause, notwithstanding the Restricted Stock Units awarded to the
Participant may be forfeited. Nothing in the Plan Documents or any Restricted
Stock Units Agreement shall be construed to give any employee, director or
consultant of Forestar or any Affiliate any right to receive an award of
Restricted Stock Units or as evidence of any agreement or understanding, express
or implied, that Forestar or any Affiliate will employ or retain the Participant
in any particular position or at any particular rate of remuneration, or for any
particular period of time.

 

11. Changes in Stock: In the event of any change in the outstanding stock
covered by Restricted Stock Units by reason of any stock dividend, split-up,
spin-off, recapitalization, reclassification, combination or exchange of shares,
merger, consolidation or liquidation or the like, the Committee shall provide
for a substitution for or adjustment in the number and class of shares covered
by the Restricted Stock Units. The Committee’s determination with regard to any
such substitution or adjustment shall be conclusive. The Committee may at any
time, in its sole discretion, make such amendments to the terms of Restricted
Stock Units Agreements as it deems necessary or appropriate to reflect any
adjustments or substitutions made pursuant to this paragraph.

 

12. Exclusion from Pension, Profit-Sharing and Other Benefit Computations: By
acceptance of a Restricted Stock Units award under the Plan, a Participant shall
be deemed to have agreed that any compensation arising out of the award
constitutes special incentive compensation that shall not be taken into account
as “salary”, “pay”, “compensation” or “bonus” in determining the amount of any
payment under any pension, retirement or profit-sharing plan of Forestar or any
Affiliate. In addition, each Participant shall be deemed to have agreed that
neither the award, vesting nor payment of Restricted Stock Units shall be taken
into account in determining the amount of any life insurance coverage or short
or long-term disability coverage provided by Forestar or any Affiliate.

 

13. Applicability: These Standard Terms and Conditions shall apply to Restricted
Stock Units as to which the Committee designates it as applying, and the
Committee may designate it as applying in whole or in part in its discretion to
a Restricted Stock Units award.

 

14. Plan Controls: In the event of any conflict between the Plan and the terms
of a Restricted Stock Units Agreement or the Standard Terms and Conditions, the
Plan shall govern.

 

Restricted Stock Units Agreement   -6-  